                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 RECON NATURAL RESOURCES,                    )        CASE NO. 5:20-cv-0733
 LLC,                                        )
                                             )
                        PLAINTIFF,           )        JUDGE SARA LIOI
                                             )
 vs.                                         )
                                             )        MEMORANDUM OPINION AND
                                             )        TEMPORARY RESTRAINING
                                             )        ORDER
 CYNTHIA C. COOK, et al.,                    )
                                             )
                                             )
                       DEFENDANTS.           )


       This matter is before the Court on the motion of plaintiff, Recon Natural Resources, LLC

(“Recon”), for a temporary restraining order and preliminary injunction. (Doc. No. 5.) In support

of its motion, Recon affixed the declaration of Lonnie R. Holotik III. (Doc. No. 5-3 [“Holotik

Decl.”].) For the reasons discussed below, the motion for a temporary restraining order is

GRANTED and the case will be set for a hearing on the request for a preliminary injunction.

  I.   BACKGROUND

       On April 3, 2020, Recon filed its complaint against Cynthia and Mark Cook (the “Cooks”)

for, among other things, breach of contract. (See Doc. No. 1) Recon entered into a purchase and

sale agreement (“PSA”) to acquire the Cooks’ right, title, and interests in and to all of the oil and

gas mineral and royalty interests (the “Mineral Interests”) in real property located at 1226 Bramble

Road, Carrollton, Ohio (the “Property”). (Holotik Decl. ¶¶ 5, 6.) The PSA provides that closing

was to occur “on or before February 28, 2020 or 15 days from the date [Recon] receive[d] the

executed agreement from [the Cooks], whichever occur[red] later (the “Closing Date”).” (Id. ¶ 8.)

Recon received the executed PSA from the Cooks on February 18, 2020 and, therefore, closing
was to occur on March 4, 2020. (Id. ¶¶ 10, 11.) Recon sent the Cooks the necessary closing

documents twice before the Closing Date, first on February 28, 2020 via email and again on March

3, 2020 via UPS next day air. (Id. ¶¶ 12, 13.) While the Cooks did not respond to the email or

retrieve the UPS package, Cynthia Cook acknowledged receipt of the documents when she sent a

text message to a Recon representative on March 5, 2020 stating “[h]opefully, I can get your

paperwork back to you tomorrow.” (Id. ¶¶ 14, 15.)

           Recon initially believed that the Cooks were delayed in executing the closing documents

due to a medical issue, but Cynthia Cook later informed Recon that the Cooks received a higher

offer for the Property from a company competing against Recon. (Id. ¶¶ 16, 17.) On March 9,

2020, the Cooks sent Recon a document entitled “Notice of Expiration of Agreement” stating, in

part, that the PSA expired. (Id. ¶ 19.) The next day, Recon’s counsel again sent the Cooks the

necessary closing documents and advised that timely execution was of the essence because there

was current natural gas production tied to the sale of the Property. (Id. ¶ 20.) The Cooks have

persisted in their refusal execute and return the closing documents or otherwise perform under the

PSA. (Id. ¶ 21.) Recon brought the instant motion claiming that, without a temporary restraining

order, it will suffer immediate and irreparable injury if the Cooks violate the PSA and sell their

Mineral Interests to a competing entity. (Id. ¶ 21.) Recon’s counsel has certified that a true and

correct copy of its motion for a temporary restraining order and preliminary injunction was served

upon the Cooks via Federal Express Priority Overnight Delivery on April 9, 2020. (Mot. at 311.)

The Cooks have yet to make an appearance in this action or respond to the notice of the instant

motion.




1
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system.
                                                           2
 II.     STANDARD OF REVIEW

         Federal Rule of Civil Procedure 65 governs injunctive relief.2 Courts reviewing requests

for temporary restraining orders consider four factors: (1) whether plaintiff has established a

substantial likelihood of success on the merits; (2) whether the plaintiff would suffer immediate

and irreparable injury if a temporary restraining order did not issue; (3) whether the temporary

restraining order would cause substantial harm to others; and (4)whether the public interest would

be served if the court were to grant the requested relief. PACCAR Inc. v. TeleScan Techs., L.L.C.,

319 F.3d 243, 249 (6th Cir. 2003), abrogated on other grounds by KP Permanent Make-Up, Inc.

v. Lasting Impression I, Inc., 543 U.S. 111, 125 S. Ct. 542, 160 L. Ed. 2d 440 (2004). When

deciding whether to issue a temporary restraining order, courts focus particular attention on the

irreparable harm element. Reid v. Hood, No. 1:10CV2842, 2011 WL 251437, at *2 (N.D. Ohio

Jan. 26, 2011) (citing New Motor Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1347

n.2, 98 S. Ct. 359, 54 L. Ed. 2d 439 (1977)). But the test is a flexible one and the factors are not

prerequisites to be met but considerations that must be balances against each other. Leary v.

Daeschner, 228 F.3d 729, 736 (6th Cir. 2000) (citing cases). “[T]he purpose of a [temporary

restraining order] under Rule 65 is to preserve the status quo so that a reasoned resolution of a

dispute may be had.” Proctor & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 226 (6th Cir.




2
  Pursuant to Rule 65(b)(1)(B), Recon’s counsel certified that Recon has attempted to provide notice to the Cooks on
at least four occasions, but the Cooks have failed to respond. (See Doc. No. 8.) On March 10, 2020, Recon’s counsel
sent the Cooks a letter stating that Recon was prepared to enforce the terms of the PSA through all available remedies.
(Id. at 68). On April 3, 2020, Recon’s counsel sent the Cooks a letter that included a copy of the complaint seeking
injunctive relief. (Id.) On April 9, 2020 Recon’s counsel sent the Cooks an additional letter and enclosed another copy
of the complaint. (Id.) Finally, Recon’s counsel sent the Cooks a letter, that included a copy of the instant motion, on
April 9, 2020. (Id. at 69.) Recon sent all letters to the Cooks via FedEx Priority Overnight Delivery. Recon’s counsel
asserts that efforts have been made to notify the Cooks of this action and the present motion but, due to the Cooks
unresponsiveness, a temporary restraining order should be issued without notice. (See id.) As such, it is necessary to
issue this order without notice because all previous attempts to contact the Cooks have been unsuccessful and, as
discussed below, delay will cause immediate and irreparable harm to Recon.
                                                             3
1996). The plaintiff bears the burden of establishing entitlement to injunctive relief. Jones v.

Caruso, 569 F.3d 258, 265 (6th Cir. 2009) (citing cases).

III.   ANALYSIS

           A. Likelihood of Success on the Merits

       Recon has a substantial likelihood of success on the merits. In support of its motion, Recon

filed a declaration of its Vice President and General Counsel, Lonnie R. Holotik III (“Holotik”)

and a copy of the PSA at issue. After reviewing both documents, it appears that the PSA was

executed on February 18, 2020. (See Doc. No. 7 at 53.) Recon asserts that it has performed under

the PSA and the Cooks wrongfully failed to perform. The scant information that Recon has

received from the Cooks, after they failed to close on the sale of the Property, indicates that the

Cooks may have “received a higher offer for the Property from a company competing against

Recon.” (Holotik Decl. ¶ 17.) While the Cooks claim that the PSA has expired, it appears as though

it was the Cooks’ failure to timely execute the closing documents that was the cause of the parties’

failure to close. (Holotik Decl. ¶¶ 14, 15.) And the Cooks appear to have acknowledged their

obligations under the PSA when they sent a message to Recon on March 5, 2020 stating that they

hoped to return the closing paperwork by “tomorrow.” (Id. ¶ 15.) If closing did not occur because

the Cooks failed to execute the closing documents, they cannot avail themselves of that conduct

to avoid enforcement of their obligations under the PSA. See Suter v. Farmers’ Fertilizer, 126

N.E. 304, 306 (Ohio 1919) (outlining the prevention doctrine).

           B. Irreparable Harm

       Recon has demonstrated that it will suffer immediate and irreparable harm if a temporary

restraining order is not issued. The injury is immediate because it appears that the Cooks may have

already accepted another offer to purchase the property. (Id. ¶ 17.) The Cooks’ intent not to

perform under the PSA is illustrated by their letter notifying Recon of their belief that the PSA had

                                                 4
expired. (Id. ¶ 19.) Because the sale of the Property implicates current natural gas production, the

total amount of Recon’s losses will be difficult, if not impossible, to accurately calculate. Dunning

v. Varnau, 95 N.E.3d 587, 593 (Ohio Ct. App. 2017) (“Irreparable harm is an injury for which

there is no plain, adequate, and complete remedy at law, and for which money damages would be

impossible, difficult, or incomplete.”). Further, the PSA at issue relates to the purchase of mineral

rights tied to real property. Interests in land are unique and the Cooks’ sale of the Property would

cause Recon harm that cannot be compensated with money alone. See Golf Vill. N. LLC v. City of

Powell, 333 F. Supp. 3d 769, 781 (S.D. Ohio 2018) (“In light of … the unique nature of real

property, the Court finds that the facts and equities here warrant [a] finding … [of] irreparable

harm….”).

            C. Substantial Harm to Others

       The Court finds that the issuance of a temporary restraining order will not cause substantial

harm to third parties. While a temporary restraining order may delay a potential sale of the Property

to Recon’s competitor (Holotik Decl. ¶ 17), any injury caused by the potential delay is relatively

minimal and should be weighed against the Cooks’ prior obligations to perform under the PSA.

            D. Public Interest in Issuing a Temporary Restraining Order

       The final question is whether issuance of a temporary restraining order would serve the

public interest. Upholding and enforcing the terms of a contract is certainly in the public interest.

See Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 551 (6th

Cir. 2007). Because issuing a temporary restraining order would maintain the status quo in order

to determine if the Cooks should be held to the terms of the PSA, the Court finds this factor to

weigh in favor of issuing the temporary relief requested until a hearing is held on the request for a

preliminary injunction.



                                                 5
IV.    CONCLUSION

       For the reasons set forth above, the motion of plaintiff, Recon Natural Resources, LLC, is

granted in part. The defendants, Cynthia and Mark Cook, are hereby temporarily restrained from

selling or transferring their Mineral Interests in the Property to any individual or entity other than

Recon. This order is in effect for a period of fourteen (14) days. Recon is directed to serve the

Cooks with a copy of this order in accordance with Fed. R. Civ. P. 65(d)(2) and note service on

the docket. In addition, pursuant to Fed. R. Civ. P. 65(c), Recon shall post security in the amount

of $50,000 for deposit into the Registry of the Court.

       A hearing on Recon’s request for a preliminary injunction is scheduled for April 28, 2020

at 11:00 a.m. in Courtroom 530 of the United States District Court at 2 South Main Street, Akron,

Ohio. In addition, a telephonic status conference for all parties and counsel is scheduled for April

23, 2020 at 10:00 a.m. Dial-in instructions for the status conference will be included with a copy

of this order. The Clerk is directed to send a copy of this order to the defendants via ordinary mail

and note service on the docket.

       IT IS SO ORDERED.


 Dated: April 14, 2020 at 2:04 p.m.
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                  6
